UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28806 Ever-Glory International Group Inc. (Exact name of registrant as specified in its charter) Florida 65-0420146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ever-Glory Commercial Center, 509 Chengxin Road, Jiangning Development Zone, Nanjing, Jiangsu Province, People’s Republic of China (Address of principal executive offices) (8625) 5209-6875 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 3, 2011,14,760,873 shares of the Company’s common stock, $0.001 par value, were issued and outstanding. EVER-GLORY INTERNATIONAL GROUP, INC. FORM10-Q INDEX Page Number CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 6 Notes to the CondensedConsolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 Cautionary Note Regarding Forward-Looking Statements Readers are advised that statements contained in this Quarterly Report on Form 10-Q, which are not historical facts, are forward-looking statements, as the term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements, whether expressed or implied, are subject to significant risks and uncertainties which can cause actual results to differ materially from those currently anticipated due to a number of factors, many of which are beyond our control and which include, but are not limited to: • Competition within our industry; • Seasonality of our sales; • Success of our investments in new product development • Our plans to open new retail stores; • Our ability to integrate and manage our acquired businesses; • Our relationships with our major customers; • The popularity of our products; • Relationships with suppliers and cost of supplies; • Financial and economic conditions in Asia, Japan, Europe and the U.S.; • Anticipated effective tax rates in future years; • Regulatory requirements affecting our business; • Currency exchange rate fluctuations; • Our future financing needs; • Regulatory scrutiny of US-listed Chinese companies and investor perceptions of such companies; and • Our ability to attract additional investment capital on attractive terms. Forward-looking statements also include our management’s assumptions underlying or relating to any of the foregoing or other similar statements. When used in this report, the words “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “continue,” and similar expressions are generally intended to identify forward-looking statements.These statements are based upon the current beliefs and expectations of our management and are subject to significant risks and uncertainties, including those detailed in our filings with the Securities and Exchange Commission.Readers are advised thatactual results may differ significantly from those set forth in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s views only as of the date hereof. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law. Readers should carefully review the factors described in the Sectionentitled “Risk Factors”in our Annual Report Form 10-Kand other documents we file from time to time with the Securities and Exchange Commission (‘SEC’). 3 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Value added tax receivable Other receivables and prepaid expenses Advances on inventory purchases Amounts due from related parties Total Current Assets LAND USE RIGHT, NET PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Bank loans $ $ Loans from related party - Accounts payable Accounts payable and other payables - related parties Other payables and accrued liabilities Value added and other taxes payable Income tax payable Deferred tax liabilities Total Current Liabilities LONG-TERM LIABILITIES Derivative liability Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Stockholders' equity: Preferred stock ($.001 par value, authorized 5,000,000 shares, no shares issued and outstanding) - - Common stock ($.001 par value, authorized 50,000,000 shares, 14,755,494 and 14,750,783 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Statutory reserve Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND EQUITY $ $ See the accompanying notes to the condensed consolidated financial statements. 4 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three months ended Six months ended June 30, June 30, NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES 　 Selling expenses General and administrative expenses Total Operating Expenses 　　 　 INCOME FROM OPERATIONS 　　 　 OTHER INCOME (EXPENSES) Interest income Interest expense ) Change in fair value of derivative liability ) Other income Gain on sale of investment - - Total Other Income (Expenses) ) 　 INCOME BEFORE INCOME TAX EXPENSE 　 INCOME TAX EXPENSE ) 　 NET INCOME 　 　 　 　 　 ADD (LESS): NET LOSS (INCOME) ATTRIBUTABLE TO THE NONCONTROLLING INTEREST - - - ) 　 　 　 　 　 NET INCOME ATTRIBUTABLE TO THE COMPANY $ 　　 　 　 　 　 NET INCOME $ 　　 　 　 　 　 Foreign currency translation gain COMPREHENSIVE INCOME COMPREHENSIVE INCOME ATTRIBUTABLE TO 　 　 　 　 THE NONCONTROLLING INTEREST - - - ) 　　 　 　 　 　 COMPREHENSIVE INCOME ATTRIBUTABLE TO THE COMPANY $ EARNINGS PER SHARE 　 　 　 　 Attributable to the Company's common stockholders Basic $ Diluted $ Weighted average number of shares outstanding Basic Diluted See the accompanying notes to the condensed consolidated financial statements. 5 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: 　 　 Depreciation and amortization Change in fair value of derivative liability ) ) Deferred income tax ) Interest on loans from related party Stock issued for services - Stock-based compensation Gain on sale of investment - ) Changes in operating assets and liabilities: 　 　 Accounts receivable ) Inventories ) ) Value added tax receivable ) ) Other receivables and prepaid expenses ) Advances on inventory purchases ) Amounts due from related parties ) Accounts payable ) Accounts payable and other payables- related parties ) Other payables and accrued liabilities ) Value added and other taxes payable Income tax payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES 　 　 Purchase of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES 　 　 Proceeds from bank loans Repayment of bank loans ) ) Repayment of loans from related party ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: 　 Cash paid during the period for: Interest $ $ Income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES:　 Other receivable arising on sale of investment $
